Citation Nr: 0946720	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  08-38 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active military service from November 
1942 to November 1945.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2007 rating decision by the Hartford, 
Connecticut Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a previously assigned 
rating of 10 percent for bilateral pes planus.

The Veteran and his wife testified at a hearing before RO 
personnel in June 2009; a transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Bilateral pes planus is manifested by pain on use of the 
feet with some improvement by orthotic shoes or appliances; 
there is no objective evidence of marked deformity, pain on 
manipulation and use accentuated, or characteristic 
callosities.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for an increased rating for 
bilateral pes planus was received in September 2007.  
Thereafter, he was notified of the general provisions of the 
VCAA by the Hartford RO in correspondence dated in October 
2007 and July 2008.  These letters notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in July 2009.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in the October 2007 and 
July 2008 letters.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
VA podiatry records have been obtained and associated with 
his claims file, and he has been provided with a VA feet 
examination to assess the current nature of his bilateral pes 
planus disability.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations - General

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2009) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

Although the Court in DeLuca v. Brown, 8 Vet. App. 202 
(1995), has held that a thorough evaluation of a 
musculoskeletal or orthopedic disability for rating purposes 
requires consideration of any functional loss due to pain, 
incoordination, weakness, or fatigability, pursuant to 38 
C.F.R. §§ 4.40, 4.45 (2006), the Court has also held that 
where a diagnostic code is not predicated on a limited range 
of motion alone, such as with Diagnostic Code 5276, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

527
6
Flatfoot, acquired:

Pronounced; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, 
not improved by orthopedic shoes or appliances:

  Bilateral
50

  Unilateral
30

Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, 
characteristic callosities:

  Bilateral
30

  Unilateral
20

Moderate; weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or 
unilateral
10

Mild: symptoms relieved by built-up shoe or arch 
support
0
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2009).

Factual Background and Analysis

The Veteran is assigned a 10 percent rating for bilateral pes 
planus pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276.  
His application for an increased rating for bilateral pes 
planus was received in September 2007.  Pursuant to 38 C.F.R. 
§ 3.400(o), the Board will examine the record to determine 
whether within the year prior to the September 2007 receipt 
of the application for a higher rating, it was "factually 
ascertainable" that an increase in disability had occurred.  
Thus, the Board must review the evidence from September 2006 
and subsequent to determine whether a higher rating was 
merited for bilateral pes planus during any applicable time 
period.

The Veteran contends that his bilateral pes planus disability 
is more severely disabling, indicating that he has received 
many orthotic inserts over the years, was fitted for special 
shoes recently, and cannot walk more than a couple blocks due 
to pain under his feet.  He reported that all of his 
treatment for this disability has been at the West Haven VA 
Medical Center (VAMC).

In a VA podiatry note dated in November 2006, the Veteran 
reported that his two-year-old inserts that had been 
beneficial in the past but no longer helped with the pain he 
was currently experiencing in the plantar midfoot of the 
bilateral feet.  He stated that he was a retired machine shop 
worker and that he does a lot of walking, going out all day, 
for exercise.  Objective findings on examination included 
decreased medial arch with pronation of the right foot, mild 
pain with palpation at medial aspect of plantar arch, no pain 
at medial calcaneal tuberosity; and right-sided antalgic 
gait.  A VA podiatry note dated in January 2007 indicated 
that the Veteran had a foot scan for Pedalign orthotics, 
right shoe was adjusted, filler insole was inserted, and shoe 
was received without this filler.

In a VA feet examination report dated in November 2007, the 
examiner outlined her detailed review of the claims folder.  
The Veteran reported that the pain in his feet had been 
getting worse and that recently provided inserts inside new 
custom shoes were only somewhat helpful.  He reported a 
little swelling around the ankle that resolves with 
elevation.  He described flare-ups if he works in the yard 
for more than 45 minutes.  He stated that he retired as a 
tool maker in the 1980s.  Objective findings on examination 
were reported as follows:  no evidence of painful motion or 
edema; slower shuffling-type gait; no callosities, breakdown, 
or unusual shoe wear pattern that would indicate abnormal 
weight bearing; normal alignment of Achilles tendons 
bilaterally; and no forefoot or midfoot malalignment noted.  
In addition, the examiner indicated that there were no 
hammertoes, high arch, clawfoot, or gross hallux valgus.

In letters received from the Veteran in September 2008 and 
February 2009, he notified the RO of recent VA podiatry 
appointments he had, and the RO obtained those records.

In a VA podiatry note dated in August 2008, the Veteran 
complained of bilateral arch pain, right greater than left, 
stating that multiple pairs of CMOs (Cushion Molded Orthosis) 
and shoes did not provide relief.  He stated that the pain 
starts after walking two to three blocks and is not relieved 
by rest.  Objective findings on examination included no edema 
noted, no fat pad atrophy, no pain on palpation of the 
plantar feet or at medial calcaneal tubercles, mild decreased 
medial longitudinal arch, and no gross deformities noted.

In a VA podiatry note dated in January 2009, the Veteran 
complained of pain in the midfoot of his bilateral feet after 
ambulating more than two blocks.  He reported that multiple 
inserts fabricated in his shoes helped minimally.  Reported 
objective findings were similar to those in August 2008, but 
also included positive forefoot varus right off weight 
bearing, left forefoot rectus off weight bearing at neutral 
position, and tenderness of the posterior tibial tendon.  The 
assessment was pes planus valgus right greater than left with 
posterior tibial tendonitis bilaterally and right forefoot 
varus.  

In a brace clinic consultation note dated in February 2009 he 
was fitted for a brace to address forefoot varus, tendonitis, 
and foot drop.  The physician deferred bracing the left foot 
because the Veteran mainly reported swelling and left foot 
discomfort, which the physician believed would improve one he 
addressed the right foot/ankle issues.  In a VA podiatry note 
dated in February 2009 the Veteran reported no pain in his 
feet after receiving the brace one week ago.  In a VA 
podiatry note dated in April 2009 he reported that his 
everyday inserts were worn out and not providing him with the 
same relief.  He stated that he had been wearing the [right 
foot] brace for the past two months only when standing for 
long periods of time or walking long distances.  Objective 
findings on examination from February and April 2009 included 
no edema noted, decreased medial longitudinal arch, no gross 
deformities noted, and foot examined with ankle-fixation 
orthotic in good alignment.  An addendum dated in June 2009 
showed that Pedalign orthotics were sent to the Veteran.

In June 2009, the Veteran testified that he could not walk 
more than two blocks due to pain in his feet, that he had 
swelling on the left foot at the ankle, and that he had no 
calluses on his feet.  His wife testified that the VA 
podiatrist made special shoes for the Veteran.

Initially, the Board finds that the Veteran is competent to 
describe pain and observable symptoms related to his 
bilateral pes planus disability.  See 38 C.F.R. § 3.159(a)(2) 
(2009) (defining "competent lay evidence").  The Board also 
finds that his statements regarding his bilateral pes planus 
disability are credible because his complaints of foot pain 
and difficulty walking are generally consistent with 
objective findings related to the feet on VA podiatry 
examinations and on VA examination in November 2007.

After a review of the evidence of record, the Board finds 
that the Veteran's bilateral pes planus disability is 
manifested by pain on use of the feet with some improvement 
by orthotic shoes or appliances.  Therefore, the Board finds 
that the RO properly continued the previously assigned 10 
percent rating for bilateral pes planus.  Although there was 
some suggestion by the Veteran of left foot or ankle swelling 
in the February 2009 VA Brace Clinic note, and during the 
June 2009 hearing, a higher rating is not warranted because 
there is no objective evidence of marked deformity, pain on 
manipulation and use accentuated, or characteristic 
callosities, the criteria for the next higher 20 percent 
rating unilaterally or the 30 percent rating bilaterally.  

The Board has considered other potentially applicable rating 
criteria for foot disorders, but finds that a rating in 
excess of 10 percent is not warranted because the Veteran is 
not shown to have acquired claw foot or pes cavus, malunion 
or nonunion or the tarsal or metatarsal bones, or other foot 
injuries.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5278, 
5283, 5284 (2009), Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).

The Board acknowledges the Veteran and his representative's 
contentions that his bilateral pes planus disability is more 
severely disabling.  However, the objective medical evidence 
demonstrates that his bilateral pes planus disability does 
not meet the criteria for a higher, 30 percent, disability 
rating.

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment of a higher rating for a bilateral pes planus 
disability.  Therefore, entitlement to an increased rating 
for bilateral pes planus is not warranted, and the claim must 
be denied.  The Board has considered staged ratings under 
Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes 
that they are not warranted.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
any employment or frequent periods of hospitalization related 
to this bilateral pes planus disability that would take the 
Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  While the Veteran 
alleges that his bilateral pes planus disability causes 
significant pain and difficulty walking, objective medical 
findings are not indicative of any unusual or marked 
interference with any employment (i.e., beyond that 
contemplated in the assigned 10 percent rating).  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


